


110 HR 2977 IH: Egyptian Counterterrorism and

U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2977
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2007
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit United States military assistance for Egypt
		  and to express the sense of Congress that the amount of military assistance
		  that would have been provided for Egypt for a fiscal year should be provided in
		  the form of economic support fund assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Egyptian Counterterrorism and
			 Political Reform Act.
		2.FindingsCongress finds the following:
			(1)According to the Middle East Media Research
			 Institute, two weeks before the September 11, 2001, attacks, the Egyptian
			 Government daily newspaper Al-Akhbar published a column that stated: The
			 Statue of Liberty, in New York Harbor, must be destroyed because of following
			 the idiotic American policy that goes from disgrace to disgrace in the swamp of
			 bias and blind fanaticism..
			(2)Since forging a cold peace
			 with Israel in 1978, the Government of Egypt has placed severe trade
			 restrictions on Israeli goods and Egyptian Government officials have allowed
			 anti-Semitic articles and cartoons to flood the semi-official Egyptian press.
			(3)In violation of
			 the 1979 peace agreement between Egypt and Israel, Egypt continues to promote a
			 boycott of Israeli products.
			(4)The Israeli
			 Defense Forces have repeatedly found arms smuggling tunnels between Egypt and
			 the Gaza Strip. More than 40 tunnels were discovered in 2003. Some of these
			 tunnels originate in Egyptian army and police outposts.
			(5)Despite facing no
			 major regional external threat, Egypt has used military assistance from the
			 United States to purchase combat aircraft, advanced missile systems, tanks, and
			 naval vessels that undermine Israel’s security.
			(6)The Coptic
			 Christian minority of between 6 and 10 million in Egypt is victimized
			 regularly, and remains without protection. The Government of Egypt has never
			 taken responsibility for the arrest and torture of more than 1,200 Copts in
			 late 1998 in the wake of sectarian violence.
			(7)Egypt regularly
			 tortures its citizens. According to the Egyptian Organization for Human Rights
			 approximately 13,000 to 16,000 people are detained without charge on suspicion
			 of security or political offenses in Egypt each year. Amnesty International
			 published a report in 2003 stating that everyone taken into detention in
			 Egypt is at risk of torture.
			3.Prohibition on
			 United States military assistance for Egypt
			(a)ProhibitionNotwithstanding
			 any other provision of law, for fiscal year 2008 and subsequent fiscal years,
			 United States military assistance may not be provided for Egypt.
			(b)WaiverThe
			 President may waive the application of subsection (a) for a fiscal year if the
			 President determines and certifies to Congress that it is in the national
			 security interests of the United States to do so.
			4.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the amount of
			 United States military assistance that would have been provided for Egypt for a
			 fiscal year but for the application of section 3(a) should be provided for
			 Egypt for such fiscal year in the form of economic support fund assistance
			 under chapter 4 of part II of the Foreign Assistance Act of 1961 and further
			 that such assistance should be in addition to economic support fund assistance
			 already proposed to be provided for Egypt for such fiscal year;
			(2)funds for economic
			 support fund assistance for Egypt should not be used by the armed forces of
			 Egypt;
			(3)30 days prior to
			 the initial obligation of funds for economic support fund assistance for Egypt
			 for a fiscal year, the President should certify to Congress that procedures
			 have been established to ensure that the Comptroller General will have access
			 to appropriate United States financial information in order to review the uses
			 of such funds; and
			(4)the agreement
			 among the United States, Egypt, and Israel to decrease the overall amount of
			 United States foreign assistance for both countries should continue.
			5.DefinitionIn this Act, the term United States
			 military assistance means—
			(1)assistance for
			 nonproliferation, anti-terrorism, demining and related programs and activities,
			 including assistance under chapter 8 of part II of the Foreign Assistance Act
			 of 1961 (relating to anti-terrorism assistance) and assistance under chapter 9
			 of part II of such Act, section 504 of the FREEDOM Support Act, section 23 of
			 the Arms Export Control Act, or the Foreign Assistance Act of 1961 for demining
			 activities, the clearance of unexploded ordnance, the destruction of small
			 arms, and related activities;
			(2)assistance under
			 section 541 of the Foreign Assistance Act of 1961 (relating to international
			 military education and training); and
			(3)assistance under
			 section 23 of the Arms Export Control Act (relating to the Foreign
			 Military Finance program).
			
